Dissenting Opinion by
Me. Justice Jones:
.In- this siiit brought under the Federal Employers’ Liability Act for damages • for personal injury, the *365appellant-defendant here concedes liability and questions only the quantum of the judgment entered on the verdict for the plaintiff as substantially reduced by the court below. My reading of the evidence suggests no basis for a further reduction by this court. The proper amount of the verdict had the careful consideration of the court en banc which included the learned trial judge who had the opportunity of seeing and hearing the plaintiff on the stand as well as the witnesses, both lay and medical, as to the effect of the injury upon the plaintiff presently and prospectively. I would therefore affirm the judgment as entered below.